Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/2022 has been entered.

Examiner Remarks
Regarding newly submitted claims 37 and 38, these claims are directed to invention(s) that is independent or distinct from the invention originally claimed for the following reasons:
Claims 1, 3, 5-15, 17, 19-28, and 31-34, drawn to apparatus and method that perform an embodiment for parsing or analyzing packet headers for packet storage, classified in H04L/69/22.
Claims 37-38, drawn to apparatus performs another embodiment for load balancing in packet flow, classified in H04L/47/125. 
Since applicant has received an action on the merits for the originally presented invention (i.e. claims 1, 3, 5-15, 17, 19-28, and 31-34), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Accordingly, only claims 1, 3, 5-15, 17, 19-28, and 31-34 are being examined and pending in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims fail to clearly link or associate the disclosed structure, material, or acts to the function recited in a claim invoking 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
Claim 1 recites limitation using “means for, step for, or generic placeholder” to perform tasks as follow:
“a driver that mediates…” (line 5)
“the driver is configured to receive…” (line 19)
“the driver is configured to … decide…” (line 22)
“the driver is configured to … notify…” (line 24)
These limitations pass the 3-prong analysis set forth in MPEP 2181, hence they are presumed to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for each of these claimed functions.  Applicant has provided no means for ascertaining the requisite structure, material, or acts for performing these tasks anywhere in the specification.  After careful review of the written description, the examiner has concluded that the written description is silent as to any corresponding structure, material, or acts for this generic placeholders (i.e. driver).  Similar problem appears in claim 3.
Applicant is required to:
Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or
         Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
         Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
         Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-15, 17, 19-28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Burstein; Idan (US 20180267919 A1, hereinafter Burstein), in view of Borshteen et al. (US 20150172226 A1, hereinafter Borshteen).

Regarding claim 1, Burstein teaches a network node, comprising (in general, see fig. 1-2 and their corresponding paragraphs, in particular, see fig. 2 and its at least para. 42-58): 
a network adapter coupled to a communication network; and a host comprising a processor running a client process, a communication stack, and a driver that mediates between the network adapter and the communication stack (see at least fig. 1, e.g. HOST with NIC that comprises components, memory, and CPU that comprises components); 
wherein the network adapter is configured to: 
receive packets from the communication network (see at least fig. 1 and para. 41, e.g. NIC driver program 50, running on CPU 32, allocates buffers for receiving pushed data that are conveyed by IB send packets 52 from clients 48 on peer devices (hosts 24) to any of the participating QPs), and 
arrange the received packets into respective flows that are associated with respective chunks in a receive buffer (see at least para. 44-45 of fig. 2, e.g. NIC 38 receives a sequence of Send packets 70 from network 30 on QPs 60 labeled QP1, QP2 and QP3. Each packet 70 belongs to a respective message…);
distribute payloads of the received packets among the chunks so that payloads of packets arranged to a given flow are stored in a given chunk assigned to the given flow (see at least para. 45-46 of fig. 2, e.g. writing payloads to strides); and 
notify the communication stack, via the driver, of the payloads in the given chunk, for transferring the payloads in the given chunk to the client process (see at least para. 48-50 of fig. 2, e.g. CQE 74 indicates the QP 60 to which the packet was addressed and, in the case of multi-packet messages, whether the packet was the first, middle, or last packet in the message. This information is read by clients 46, which are then able to read and process the data that was sent to them on their corresponding QPs 60), 
wherein the driver is configured to 
(i) receive from the network adapter an indication that first and second payloads in the given chunk meet a matching criterion for coalescing (see at least para. 44 along with para. 46, e.g. “[s]ome of packets 70 contain long payload data for delivery to memory 34. Such packets may possibly belong to multi-packet messages…, and the headers of these packets typically contain a field indicating whether they are first, last, or middle packets of the respective messages”),
but (ii) refrain from coalescing the first and second payloads due to a criterion other than the matching criterion (see at least para. 46-47, e.g. “…Alternatively, if the number of strides remaining is not sufficient, part of the data from the second packet may be written to the remaining strides in the first buffer, while the remainder of the packet data are written to the next buffer”).
Burstein differs from the claim, in that, it does not specifically disclose classify the received packets; which is well known in the art and commonly used for providing effective way to arrange packets in orders.
Borshteen, for example, from the similar field of endeavor, teaches similar or known mechanism of classify the received packets (see at least para. 33, e.g. NIC 46 may buffer the data payloads of packets received so that data placement in memory 42 is carried out only in the proper transaction order); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Borshteen into the method of Burstein for providing effective way to arrange packets in orders.

Regarding claim 3, Burstein in view of Borshteen teaches the driver is configured to construct a coalesced payload comprising two or more consecutive payloads in the given chunk, and to notify the communication stack of the coalesced payload.  (Burstein, see at least para. 45-48 of fig. 2, e.g.  how consecutive payloads/packets/messages are being written into strides and being reported)

Regarding claim 5, Burstein in view of Borshteen teaches third and fourth payloads in the given chunk belong to packets of different respective flows, and wherein the network adapter is configured to notify the driver that the third and fourth payloads mismatch for coalescing. (Burstein, see at least para. 45-48 of fig. 2, e.g.  how consecutive payloads/packets/messages are being written into strides and being reported, an example in fig. 2 where message 1 and message 2 in a same buffer 66)

Regarding claim 6, Burstein in view of Borshteen teaches in response to detecting that a storage space available in the given chunk is smaller than a payload to be stored in the given chunk, the network adapter is configured to assign to the given flow another chunk, and to store the payload in the another chunk.  (Burstein, see at least para. 45-46 of fig. 2, e.g.  Alternatively, if the number of strides remaining is not sufficient, part of the data from the second packet may be written to the remaining strides in the first buffer, while the remainder of the packet data are written to the next buffer)

Regarding claim 7, Burstein in view of Borshteen teaches in response to detecting that a storage space available in the given chunk is smaller than a payload to be stored in the given chunk, the network adapter is configured to assign to the given flow another chunk, and to split storage of the payload between the given chunk and the another chunk. (Burstein, see at least para. 45-46 of fig. 2, e.g.  Alternatively, if the number of strides remaining is not sufficient, part of the data from the second packet may be written to the remaining strides in the first buffer, while the remainder of the packet data are written to the next buffer)

Regarding claim 8, Burstein in view of Borshteen teaches the received packets belong to at least first and second flows, and wherein the network adapter is configured to assign to the first and second flows different respective chunks in the receive buffer.  (Burstein, see at least para. 45-48 of fig. 2, e.g.  an example in fig. 2 where message 1 in one buffer 66 and message 3 in another buffer 66)

Regarding claim 9, Burstein in view of Borshteen teaches the communication stack is configured to apply direct data transfer of two or more payloads stored contiguously in the given chunk to a user space.  (Burstein, see at least para. 44-45 along with para. 68, e.g.  “…clients 46 read and process the data from buffers 66 and then release the buffers for reuse. Alternatively, clients 46 may be programmed to read and handle CQEs 74 directly without intervention of the driver program”)

Regarding claim 10, Burstein in view of Borshteen teaches 
the receive buffer resides in a memory of the host (Burstein, see at least fig. 1), 
wherein the communication stack is configured to apply the direct data transfer only when the two or more payloads (i) are aligned in the receive buffer to the operating-system pages (Burstein, see at least fig. 2 and para. 45-46, e.g. Message 1 is separated into two buffer 66)
and 
(ii) having an operating-system page granularity (Burstein, see at least fig. 2 and para. 45-46, e.g. three pieces of Message 1 are separated into two buffer 66).

Regarding claim 11, Burstein in view of Borshteen teaches 
wherein the communication stack is comprised in a kernel of an operating system running in a kernel space (Burstein, see at least para. 3 and fig. 1, e.g. the transport layer of the IB fabric by manipulating a transport service instance, known as a "queue pair" (QP) in the CPU), and 
wherein the communication stack is configured to transfer one or more payloads in the given chunk to the client process in a user space (Burstein, see at least para. 68, e.g.  clients 46 read and process the data from buffers 66; Borshteen, see at least para. 38-39, e.g.  thus ensured that all of the corresponding data have been written to buffers 102, 104, 106 before the read response takes place).

Regarding claim 12, Burstein in view of Borshteen teaches 
wherein the communication stack comprises a communication program running in a user space (Burstein, see at least para. 3 and fig. 1, e.g. the transport layer of the IB fabric by manipulating a transport service instance, known as a "queue pair" (QP) in the CPU of a HOST), and 
wherein the communication stack is configured to transfer one or more payloads in the given chunk directly to the client process in the user space (Burstein, see at least para. 68, e.g.  clients 46 read and process the data from buffers 66; Borshteen, see at least para. 38-39, e.g.  thus ensured that all of the corresponding data have been written to buffers 102, 104, 106 before the read response takes place).

Regarding claim 13, Burstein in view of Borshteen teaches the network adapter is configured to store headers of the received packets in a header buffer, and to notify the communication stack of the stored headers corresponding to payloads of the received packets in the given chunk.  (Burstein, see at least para. 13 along with 31, e.g. the packets include headers and payloads, and in one embodiment, each stride includes a first part that is mapped to a first region of the memory to receive the header of a given packet and a second part that is mapped to a different, second region of the memory to receive the payload of the given packet)

Regarding claim 14, Burstein in view of Borshteen teaches the network adapter is configured to store headers of the received packets in a header buffer, and to notify the communication stack of the stored headers corresponding to payloads of the received packets in the given chunk.  (Burstein, see at least para. 44, e.g. the headers of these packets typically contain a field indicating whether they are first, last, or middle packets of the respective messages)

Regarding claims 15, 17, 19, 20, 21, 22, 23, 24, 25, 26, 27, and 28, these claims are rejected for the same reasoning as claims 1, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13,  and 14, respectively, except each of these claims is in method claim format.

Regarding claim 31, Burstein in view of Borshteen teaches the driver is configured to determine a number of payloads to coalesce depending on processor load in the host.  (Burstein, see at least para. 47, e.g.  using the scatter entry or entries in this WQE to write further packet data to the appropriate numbers of strides 68 in the next buffer, and continues in this manner as long as there are incoming packets to handle on QPs 60)

Regarding claim 32, Burstein in view of Borshteen teaches the matching criterion for coalescing comprises verifying that the packets to which the first and second payloads belong are assigned consecutive respective sequence numbers.  (see at least para. 62, e.g. according to the packet sequence numbers in the packet headers)

Regarding claims 33 and 34, these claims are rejected for the same reasoning as claims 31 and 32, respectively, except each of these claims is in method claim format.

Response to Arguments
Applicant's arguments filed 07/31/2022 have been fully considered.  Regarding independent claims 1 and 15, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.
Applicant's arguments filed 07/31/2022 have been fully considered but they are not persuasive.  Examiner provides explanations in the following sections.

Rejection under 35 U.S.C. 112(b)
Regarding claims 1 and 3, applicant argues that (applicant’s emphasis included, if any):
“Claims 1, 3 and 4 were rejected under 35 U.S.C. 112 (b).  The Examiner asserted that the term “driver” recited in these claims invokes interpretation under 35 U.S.C 112(f), and that that specification fails to disclose corresponding structure, material or acts for implementing the functions of the claimed driver. Applicant respectfully disagrees.
First of all, the term “driver” is a term of art in the field of electronics and computing, which is commonly used for referring to a software used to interact with lower-level interfaces or with hardware devices, for example. As such, the term “driver” cannot reasonably taken to be a generic placeholder.  Moreover, the specification provides several concrete implementation examples for the driver.  Paragraphs [0046]-[0047] of the specification (referring to the published version of the application - US 2022/0021629) explains that, in some embodiments, the driver is
implemented in software as part of a communication program 50 (also referred to herein as a communication stack) running in host CPU 32. One possible implementation is a kernel program of an Operation System (OS). Another possible implementation is an open source software called a Data Plane Development Kit (DPDK). In view of the foregoing, withdrawal of the rejection is respectfully requested.” (Remarks, page 10)

Examiner has carefully reviewed the arguments, but respectfully disagrees.  To be more specific, paragraphs 46-47 (in published application US2022/0021629A1) has been carefully reviewed, but the examiner cannot find any supports as to what have been described in the passage above, for example, “the term “driver” is a term of art in the field of electronics and computing, which is commonly used for referring to a software used to interact with lower-level interfaces or with hardware devices, for example. …  Moreover, the specification provides several concrete implementation examples for the driver.  Paragraphs [0046]-[0047] of the specification … explains that, in some embodiments, the driver is implemented in software as part of a communication program 50 (also referred to herein as a communication stack) running in host CPU 32. One possible implementation is a kernel program of an Operation System (OS). Another possible implementation is an open source software called a Data Plane Development Kit (DPDK)”.  For invoking 112(f), each of the “means for”, “step for”, or “generic placeholder" (the “driver” in this case) must be provided with either structure, or material, or acts (acts are in form of flowcharts).  In addition, software cannot invoke 112(f).  For overcoming the rejection, examiner suggests the applicant to consider using structural terms such as “processor”, “memory”, “circuitry”, etc. in place of any generic placeholders.

Rejection under 35 U.S.C. 103
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“In rejecting dependent claim 4, the Examiner cited paragraphs [0045]—[0048] and Fig. 2 of Burstein as allegedly teaching a driver that refrains from coalescing payloads, which meet a matching criterion, based on a criterion other than the matching criterion. Burstein, however, does not
teach or suggest this feature. In the cited passage, Burstein merely describes a process of storing payload data of received packets (70) in buffers (66) based on WQES (64), and reporting completion in CQEs (74).

Burstein certainly fails to teach or suggest that the driver might receive from the network adapter an indication that first and second payloads in the given chunk meet a matching criterion for coalescing, but refrain from
coalescing the first and second payloads due to a criterion other than the matching criterion, as recited in amended claim 1. Borshteen does not teach or suggest this feature, as well.

Amended claim 1 is therefore patentable over the cited art.”  (Remarks, page 13)

Examiner respectfully disagrees.  Examiner believes the arguments are centered on the newly amended features of claim 1 which have been properly addressed to in claim 1 rejection set forth above.  Examiner suggests the applicant to review such section in detail, for example, Burstein discloses that if the number of strides remaining is not sufficient, part of the data from the second packet may be written to the remaining strides in the first buffer, while the remainder of the packet data are written to the next buffer.  Hence, Burstein indeed teaches or suggests the argued features, which are newly amended in claim 1.

Regarding independent claim 15, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, and 15, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465